DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 12/11/2021 were reviewed and are acceptable.
Specification
The specification filed on 12/11/2021 was reviewed and is acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 36-55 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Natesh et al. (US 2017/0179454 A1).
Regarding claims 36-45, Natesh et al. discloses a battery separator (5) comprising embossed ribs ([0036]; see also [0047 and 0055] which describes that the layers may be embossed) or other embossments (see [0038] which describes undulations, and which reasonably reads on “other embossments”), and wherein the battery separator comprises fibers ([0024]), specifically glass fibers ([0056]) and synthetic fibers ([0067]), silica ([0083], specifically flocculated silica (see [0083] which describes that the silica may be agglomerated; it is submitted that agglomerated and flocculated are synonymous terms, as evidenced by the IUPAC definition of agglomeration https://goldbook.iupac.org/terms/view/A00182), and binder ([0079]), specifically a resin binder ([0079]).
Regarding claims 46-53, Natesh et al. discloses all of the claim limitations as set forth above.
Natesh et al. further discloses that the battery separator may be used in an AGM battery (absorbent glass mat batteries, [0118]), a VRLA-AGM battery (valve regulated batteries, [0118]), a flooded battery ([0118]), or an enhanced flooded battery (see [0118] which describes that the flooded battery may comprise electrode plates enhanced with carbon based additives, and which reasonably reads on an “enhanced flooded battery” because the flooded battery is “enhanced” via carbon additives for improving conductance).
Regarding claims 54-55, Natesh et al. discloses all of the claim limitations as set forth above.
With respect to the limitations of claims 54-55, e.g. “wherein the battery separator reduces acid stratification”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jiang (US 2016/0301053 A1) discloses battery separators comprising inorganic particles; and
Young et al. (US 7,789,103) discloses a battery separator.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        09/10/2022